EXHIBIT 99.1 Prestige Brands Holdings, Inc. Reports Third Quarter & Nine Months Results Irvington, NY, February 8, 2008—Prestige Brands Holdings, Inc. (NYSE-PBH), a consumer products company with a diversified portfolio of well-known brands in over-the-counter healthcare products, household products and personal care products, today announced results for the third fiscal quarter and nine months ended December 31, 2007. Third Quarter Results Revenues for the third quarter ended December 31, 2007 were $80.2 million, slightly ahead of last year’s comparable period revenues of $80.1 million, despite the negative effects of a weak cough/cold season and the industry-wide voluntary pediatric cough /cold product withdrawal in October which affected two Little Remedies® products. Operating income of $22.9 million for the third fiscal quarter was $1.6 million or 7% below last year’s third quarter operating income of $24.5 million.The decline in operating income was due to a gross profit decrease primarily due to unfavorable sales mix and an increase in advertising and promotional spending, partially offset by a decline in general and administrative expenses. A&P expenses were 7% higher than those of the prior year comparable period primarily because of the Company continuing support behind the new product launches of Murine™ Earigate™ and Comet® SprayGel Mildew Stain Remover. General and administrative expenses declined in the quarter due to reductions to incentive compensation accruals partly offset by increased legal expenses. Net income for the third quarter ended December 31, 2007 was $8.4 million or $0.17 per diluted share. This was 6% below the comparable prior period’s adjusted net income of $8.9 million or $0.18 per diluted share, which reflects reported net income of $10.6 million less an adjustment of $1.7 million ($0.03 per diluted share) resulting from a favorable non-cash income tax benefit. Commenting on the results, Mark Pettie, Chairman and CEO said, “Our third quarter revenue results were mixed in aggregate. We are quite pleased with the solid organic growth we enjoyed across many of our largest OTC and Household brands and the continued strong success of our Murine™ Earigate™ and Comet® SprayGel Mildew Stain Remover new product launches. However, the effect of two well publicized events, namely a weak cough/cold season and the industry-wide voluntary pediatric cough/cold product withdrawal, negated much of the growth.” 1 Results by Segment Over-The-Counter Healthcare Products Revenues for the OTC segment in the third fiscal quarter were $45.1 million, or 1% below the prior year comparable quarter. The slight decline was due to a weak cough/cold season affecting sales of Chloraseptic®, the industry-wide voluntary withdrawal of pediatric cough/cold products affecting two Little Remedies® products, and continuing competitive pressures on The Doctor’s® NightGuard™ dental protector. Partially offsetting the above declines were continuing strong sales of the Murine™ brand, led by new Murine™ Earigate™, and strong sales of Clear Eyes®. Household Products Revenues for the household products segment in the third fiscal quarter were $30.1 million, 5% higher than the prior year comparable quarter, primarily due to strong sales of Comet® SprayGel Mildew Stain Remover, this segment’s newest product. Personal Care Products The smallest segment of the Company’s business registered revenues of $5.1 million, 13% below last year’s third quarter results. Free Cash Flow and Debt Repayment Free cash flow is a “non-GAAP financial measure” as that term is defined by the Securities and Exchange Commission in Regulation G. We view “free cash flow” as an important measure because it is an indicator of cash available for debt repayment and other corporate purposes. We define “free cash flow” as operating cash flow less capital expenditures. The Company’s free cash flow for the three months ended December 31, 2007 was $13.6 million, composed of operating cash flows of $13.8 million less capital expenditures of $0.2 million. The $13.6 million of free cash flow was an improvement over the $12.4 million of free cash flow, composed of operating cash flows of $12.5 million less capital expenditures of $0.1 million, generated in the prior year’s comparable quarter. During the third fiscal quarter, the Company used free cash flow to reduce its term loan debt by $10.9 million. Year to date, the Company has reduced its debt by $37.1 million to $426.2 million at December 31, 2007. 2 Year-To-Date Results For the nine month period ended December 31, 2007, revenues were $246.2 million, 2% higher than the prior period comparable results of $240.6 million. Operating income of $66.6 million was 8% below the prior year comparable period, largely as a result of increased advertising and promotion expenses and increased general and administrative expenses.Net income for the nine month period ended December 31, 2007 was $23.6 million, 9% below the comparable period’s adjusted net income of $26.0 million, which reflects an adjustment of $1.7 million ($0.03 per diluted share) resulting from the favorable non-cash income tax benefit mentioned above. Conference Call The Company will host a conference call to review its third quarter fiscal 2008 results on Friday, February 8, 2008 at 8:30 am (EST). The toll free dial in number is 866-271-0675. International callers may dial 617-213-8892. The conference password is “prestige”. We will have a live internet webcast of the call, as well as an archived replay, which can be accessed from the Investor Relations page of www.prestigebrandsinc.com. The archived replay will be available for two weeks following completion of the call. The dial in numbers are 888-286-8010 (domestic) and 617-801-6888 (international). The pass code for the replay is 51390487. About Prestige Brands Holdings, Inc. Located in Irvington, New York, Prestige Brands Holdings, Inc. is a marketer and distributor of brand name over-the-counter healthcare, personal care and household products sold throughout the U.S, Canada, and certain international markets. Key brands include Compound W® wart remover, Chloraseptic® sore throat treatment, New-Skin® liquid bandage, Clear Eyes® and Murine™ eye care products, Little Remedies® pediatric over-the-counter healthcare products, The Doctor’s® NightGuard™ dental protector, Cutex® nail polish remover, Comet® and Spic and Span® household products, and other well-known brands. Forward-Looking Statements Note: This news release contains, and our upcoming conference call may include, "forward-looking statements" within the meaning of the federal securities laws and is intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" generally can be identified by the use of forward-looking terminology such as "assumptions," "target," "guidance," "outlook," "plans," "projection," "may," "will," "would," "expect," "intend," "estimate," "anticipate," "believe, "potential," or "continue" (or the negative or other derivatives of each of these terms) or similar terminology. The "forward-looking statements" include, without limitation, statements regarding the outlook for Prestige Brands Holdings' market and the demand for its products, earnings per share, future cash flows from operations, future revenues and margin requirement and expansion, the success of new product introductions, growth in costs and expenses, and the impact of acquisitions, divestitures, restructurings and other unusual items, including Prestige Brands Holdings' ability to integrate and obtain the anticipated results and synergies from its acquisitions. These projections and statements are based on management's estimates and assumptions with respect to future events and financial performance and are believed to be reasonable, though are inherently uncertain and difficult to predict. Actual results could differ materially from those projected as a result of certain factors. A discussion of factors that could cause results to vary is included in the Company's Annual Report on Form 10-K and other periodic and other reports filed with the Securities and Exchange Commission. Contact: Dean Siegal 914-524-6819 3 Prestige Brands Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended December 31 Nine Months Ended December 31 (In thousands, except per share data) 2007 2006 2007 2006 Revenues Net sales $ 79,644 $ 79,564 $ 244,525 $ 239,164 Other revenues 578 560 1,645 1,434 Total revenues 80,222 80,124 246,170 240,598 Cost of Sales Costs of sales 38,783 36,766 118,875 114,350 Gross profit 41,439 43,358 127,295 126,248 Operating Expenses Advertising and promotion 9,572 8,952 28,375 25,809 General and administrative 6,209 7,068 24,039 20,761 Depreciation 126 177 379 616 Amortization of intangible assets 2,627 2,627 7,881 7,013 Total operating expenses 18,534 18,824 60,674 54,199 Operating income 22,905 24,534 66,621 72,049 Other income (expense) Interest income 164 199 524 787 Interest expense (9,490 ) (10,355 ) (29,132 ) (30,478 ) Total other income (expense) (9,326 ) (10,156 ) (28,608 ) (29,691 ) Income before provision for income taxes 13,549 14,378 38,013 42,358 Provision for income taxes 5,160 3,735 14,445 14,675 Net income $ 8,419 $ 10,643 $ 23,568 $ 27,683 Basic earnings per share $ 0.17 $ 0.21 $ 0.47 $ 0.56 Diluted earnings per share $ 0.17 $ 0.21 $ 0.47 $ 0.55 Weighted average shares outstanding: Basic 49,799 49,535 49,744 49,425 Diluted 50,035 50,024 50,040 50,016 4 Prestige Brands Holdings, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) Assets December 31, 2007 March 31, 2007 Current assets Cash and cash equivalents $ 11,554 $ 13,758 Accounts receivable 38,977 35,167 Inventories 30,659 30,173 Deferred income tax assets 3,094 2,735 Prepaid expenses and other current assets 2,002 1,935 Total current assets 86,286 83,768 Property and equipment 1,437 1,449 Goodwill 308,915 310,947 Intangible assets 649,277 657,157 Other long-term assets 7,528 10,095 Total Assets $ 1,053,443 $ 1,063,416 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 18,703 $ 19,303 Accrued interest payable 4,574 7,552 Other accrued liabilities 11,711 10,505 Current portion of long-term debt 3,550 3,550 Total current liabilities 38,538 40,910 Long-term debt 422,675 459,800 Other long-term liabilities 2,801 2,801 Deferred income tax liabilities 120,066 114,571 Total Liabilities 584,080 618,082 Stockholders’ Equity Preferred stock - $0.01 par value Authorized – shares Issued and outstanding – None Common stock - $0.01 par value Authorized – shares Issued – shares 501 501 Additional paid-in capital 379,983 379,225 Treasury stock, at cost – 57 shares at December 31, 2007 and 55 shares at March 31, 2007 (45 ) (40 ) Accumulated other comprehensive income 21 313 Retained earnings 88,903 65,335 Total stockholders’ equity 469,363 445,334 Total Liabilities and Stockholders’ Equity $ 1,053,443 $ 1,063,416 5 Prestige Brands Holdings, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31 (In thousands) 2007 2006 Operating Activities Net income $ 23,568 $ 27,683 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 8,260 7,629 Deferred income taxes 7,366 7,686 Amortization of deferred financing costs 2,283 2,422 Stock-based compensation 758 439 Changes in operating assets and liabilities Accounts receivable (3,810 ) 4,812 Inventories (486 ) 2,707 Prepaid expenses and other current assets (66 ) (765 ) Accounts payable (795 ) 1,366 Income taxes payable (1,584 ) Accrued liabilities (1,772 ) 2,894 Net cash provided by operating activities 35,306 55,289 Investing Activities Purchases of equipment (364 ) (429 ) Change in other assets due to purchase price adjustments (16 ) 386 Purchase of business (31,242 ) Net cash used for investing activities (380 ) (31,285 ) Financing Activities Repayment of long-term debt (37,125 ) (27,392 ) Purchase of common stock for treasury (5 ) (10 ) Net cash used for financing activities (37,130 ) (27,402 ) Decrease in cash (2,204 ) (3,398 ) Cash - beginning of period 13,758 8,200 Cash - end of period $ 11,554 $ 4,802 Supplemental Cash Flow Information Fair value of assets acquired $ $ 35,096 Fair value of liabilities assumed (3,854 ) Cash paid to purchase business $ $ 31,242 Interest paid $ 29,828 $ 30,749 Income taxes paid $ 6,911 $ 8,790 6 Prestige Brands Holdings, Inc. Segment Results of Operations Three Months Ended December 31, 2007 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 45,015 $ 29,568 $ 5,061 $ 79,644 Other revenues 51 527 578 Total revenues 45,066 30,095 5,061 80,222 Cost of sales 16,994 18,332 3,457 38,783 Gross profit 28,072 11,763 1,604 41,439 Advertising and promotion 7,045 2,271 256 9,572 Contribution margin $ 21,027 $ 9,492 $ 1,348 31,867 Other operating expenses 8,962 Operating income 22,905 Other (income) expense 9,326 Provision for income taxes 5,160 Net income $ 8,419 Nine Months Ended December 31, 2007 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 137,444 $ 89,838 $ 17,243 $ 244,525 Other revenues 51 1,566 28 1,645 Total revenues 137,495 91,404 17,271 246,170 Cost of sales 52,068 56,312 10,495 118,875 Gross profit 85,427 35,092 6,776 127,295 Advertising and promotion 21,080 6,474 821 28,375 Contribution margin $ 64,347 $ 28,618 $ 5,955 98,920 Other operating expenses 32,299 Operating income 66,621 Other (income) expense 28,608 Provision for income taxes 14,445 Net income $ 23,568 7 Prestige Brands Holdings, Inc. Segment Results of Operations Three Months Ended December 31, 2006 Over-the-Counter Healthcare Household Cleaning Personal Care Consolidated Net sales $ 45,574 $ 28,155 $ 5,835 $ 79,564 Other revenues 560 560 Total revenues 45,574 28,715 5,835 80,124 Cost of sales 15,800 17,787 3,179 36,766 Gross profit 29,774 10,928 2,656 43,358 Advertising and promotion 7,089 1,595 268 8,952 Contribution margin $ 22,685 $ 9,333 $ 2,388 34,406 Other operating expenses 9,872 Operating income 24,534 Other (income) expense 10,156 Provision for income taxes 3,735 Net income $ 10,643 Nine Months Ended December 31, 2006 Over-the-Counter Healthcare Household Cleaning Personal Care Consolidated Net sales $ 131,427 $ 88,625 $ 19,112 $ 239,164 Other revenues 1,434 1,434 Total revenues 131,427 90,059 19,112 240,598 Cost of sales 48,198 54,882 11,270 114,350 Gross profit 83,229 35,177 7,842 126,248 Advertising and promotion 19,573 5,304 932 25,809 Contribution margin $ 63,656 $ 29,873 $ 6,910 100,439 Other operating expenses 28,390 Operating income 72,049 Other (income) expense 29,691 Provision for income taxes 14,675 Net income $ 27,683
